Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-29-2005

Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4887




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Chen v. Atty Gen USA" (2005). 2005 Decisions. Paper 37.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/37


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT



                                      No. 03-4887


                                   XIA YUE CHEN,

                                            Petitioner

                                             v.

  ALBERTO R. GONZALES, ATTORNEY GENERAL OF THE UNITED STATES

                                        Respondent



             On Petition for Review from the Board of Immigration Appeals
                               Agency No. A78-746-838


             Submitted Under Third Circuit LAR 34.1(a): January 13, 2005

                   Before: SCIRICA,* Chief Circuit Judge, ROTH,
                  Circuit Judge, and IRENAS,** Senior District Judge.




   *
     This case was originally submitted to the three judge panel of Roth, Chertoff and
Irenas. Judge Chertoff subsequently resigned and Chief Judge Scirica was designated as
the third member of the panel.
   **
    Honorable Joseph E. Irenas, Senior United States District Judge for the District of
New Jersey, sitting by designation.
                          ORDER VACATING OPINION

ROTH, Circuit Judge

              IT IS ORDERED that the Not Precedential Opinion in the above case filed
July 21, 2005, be vacated.




                                       By the Court,

                                       /s/ Jane R. Roth
                                       Circuit Judge


Dated: December 29, 2005
CMH/cc: NKWW, MJC, DEG, JLL, JDW




                                          2